Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  April 8, 2011                                                      Robert P. Young, Jr.,
                                                                               Chief Justice

  139345-7 (127)                                                     Michael F. Cavanagh
                                                                           Marilyn Kelly
  CHRISTOPHER LEE DUNCAN, BILLY JOE                                  Stephen J. Markman
                                                                     Diane M. Hathaway
  BURR, JR., STEVEN CONNOR, ANTONIO                                      Mary Beth Kelly
  TAYLOR, JOSE DAVILA, JENNIFER                                          Brian K. Zahra,
  O’SULLIVAN, CHRISTOPHER MANIES, and                                               Justices
  BRIAN SECREST,
              Plaintiffs-Appellees,
                                               SC: 139345
  v                                            COA: 278652
                                               Ingham CC: 07-000242-CZ
  STATE OF MICHIGAN and GOVERNOR OF
  MICHIGAN,
             Defendants-Appellants.
  _________________________________________/
  CHRISTOPHER LEE DUNCAN, BILLY JOE
  BURR, JR., STEVEN CONNOR, ANTONIO
  TAYLOR, JOSE DAVILA, JENNIFER
  O’SULLIVAN, CHRISTOPHER MANIES, and
  BRIAN SECREST,
              Plaintiffs-Appellees,
                                               SC: 139346
  v                                            COA: 278858
                                               Ingham CC: 07-000242-CZ
  STATE OF MICHIGAN and GOVERNOR OF
  MICHIGAN,
             Defendants-Appellants.
  _________________________________________/
  CHRISTOPHER LEE DUNCAN, BILLY JOE
  BURR, JR., STEVEN CONNOR, ANTONIO
  TAYLOR, JOSE DAVILA, JENNIFER
  O’SULLIVAN, CHRISTOPHER MANIES, and
  BRIAN SECREST,
              Plaintiffs-Appellees,
                                               SC: 139347
  v                                            COA: 278860
                                               Ingham CC: 07-000242-CZ
  STATE OF MICHIGAN and GOVERNOR OF
  MICHIGAN,
             Defendants-Appellants.
  _________________________________________/
                                                                                                               2



       On order of the Court, the defendant’s January 18, 2011 motion to accept its
motion for reconsideration of this Court’s December 29, 2010 order is considered, and it
is GRANTED. A party may move for reconsideration of a Court order if it “file[s] the
items required by [MCR 7.313(A)] within 21 days after the date of certification of the
order.” MCR 7.313(E). The only stated exception to this rule is that “[t]he clerk shall
refuse to accept for filing any motion for reconsideration of an order denying a motion
for reconsideration.” Id. Because this Court’s December 29, 2010 order was not an order
denying a motion for reconsideration, and because defendant “file[d] the items required
by [MCR 7.313(A)] within 21 days after the date of certification of the order,” id., the
court rules entitle the defendant to have this Court consider its motion for
reconsideration.

        The defendant’s January 18, 2011 motion for reconsideration is considered, and it
is DENIED on the grounds of mootness. The defendant asks this Court to reconsider our
December 29, 2010 order, in which a majority of this Court determined that our
November 30, 2010 order was this Court’s final order for reconsideration purposes. 488
Mich 1019. The relief the defendant seeks in the instant motion for reconsideration is
that this Court deem our December 22, 2010 order as the final order for reconsideration
purposes. However, even if our December 22, 2010 order is considered final for
reconsideration purposes, defendant would have had to file a motion for reconsideration
within 21 days of December 22, 2010. MCR 7.313(E). This deadline has elapsed
without such a motion coming before the Court. As a result, the question presently
before the Court on reconsideration, whether our December 22, 2010 order in the instant
case is final for the purposes of defendant’s filing a motion for reconsideration, is moot.

       MARILYN KELLY, J. (concurring in part and dissenting in part).
       I dissent from the order but only to the extent that it accepts defendants’ motion
for reconsideration. On December 29, 2010, we issued an order denying defendants’
motion to deem the December 22 release of my concurring statement and dissenting
statements by Justice MARKMAN and then-Justice CORRIGAN as our “final order.” That
order stated that “No motion for reconsideration of this order will be entertained.” The
Court should stand by that ruling.

      I concur in the part of the order that denies defendants’ motion for reconsideration.

      HATHAWAY, J., joins the statement of MARILYN KELLY, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 8, 2011                       _________________________________________
        0405                                                                 Clerk